United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1980
Issued: May 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2009 appellant filed a timely appeal from the June 18, 2009 merit decision of
the Office of Workers’ Compensation Programs, which denied an increased schedule award.
She also filed a timely appeal from the Office’s October 28, 2008 decision denying further
authorization for physical therapy from her chiropractor.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
Appellant disagrees with a letter dated May 13, 2008, in which the Office stated that it
had not received a Form CA-7b. However, that informational correspondence is not an
appealable decision and is not reviewable by the Board. Appellant adds that she has not received
reimbursement for 11 hours of leave, to which an October 9, 2008 Office letter advised that she
was entitled. However, such administrative issues are not subject to Board review. Appellant
also disagrees with an unidentified decision to deny her claim for a cervical condition, possibly a
1

The Office’s October 28, 2008 correspondence apprised appellant of an adverse action and constitutes an
appealable decision. Julius Cormier, 47 ECAB 465 (1996); 20 C.F.R. § 501.3(a) (any person adversely affected by
a final decision of the Office may file an application for review of such decision by the Board).

May 13, 2008 letter requesting objective test results showing a diagnosed cervical condition and
medical explanation of a material change in any cervical degenerative disc disease, possibly a
June 24, 2008 telephone call advising that no cervical condition was accepted and that appellant
needed to submit proof of a cervical condition and causal relationship. Neither is an appealable
decision.2
ISSUES
The issues are: (1) whether appellant has more than a four percent impairment of her left
upper extremity; and (2) whether the Office properly denied authorization for further chiropractic
therapy.
FACTUAL HISTORY
On September 11, 2000 appellant, then a 36-year-old claims examiner, filed an
occupational disease claim alleging that her chronic left shoulder, elbow, wrist and hand pain
was a result of repetitive typing in her federal employment. The Office accepted her claim for
left ulnar strain, left shoulder strain and left forearm strain. It also accepted left ulnar
compression, left flexor tendinitis and left shoulder bursitis. On May 11, 2005 appellant
received a schedule award for a three percent impairment of her left upper extremity. On
November 18, 2005 she received a schedule award for an additional one percent impairment.
On February 6, 2007 the Office informed appellant that it had updated her claim to accept
the following diagnoses: sprain of elbow and forearm, unspecified site, left; sprain of shoulder
and upper arm, unspecified site, left; adhesive capsulitis of shoulder, left; carpal tunnel
syndrome, left; myalgia and myositis, not otherwise specified, left. Appellant filed a claim for
an increased schedule award based on the newly accepted conditions of left carpal tunnel
syndrome and myalgia and myositis, left.
To resolve a conflict that arose between appellant’s physician and an Office second
opinion physician on whether there was a continuing work-related condition, the Office referred
appellant, together with the case record and a statement of accepted facts, to Dr. Paul D. Belich,
a Board-certified orthopedic surgeon, for an impartial medical evaluation.
On May 7, 2009 Dr. Belich related appellant’s history of injury and current complaints.
He reviewed her medical records and described his findings on physical examination. Dr. Belich
diagnosed soft tissue periscapular pain, soft tissue left shoulder pain, normal examinations of the
left elbow, left wrist and left hand. He explained that no significant objective findings or
diagnostic tests substantiated appellant’s complaints of pain in the left shoulder and shoulder
girdle. Dr. Belich felt that she was actively resisting attempts to obtain a better range of motion
in the left shoulder and was putting a great deal of effort in not allowing her arm to be raised
more than 120 degrees. Internal and external rotations on the left were symmetrical to the right,
an inconsistency indicative of abnormal pain-type behavior attempting to influence the
2

The record contains no adverse decision by the Office issued after November 18, 2008 and within 180 days of
the filing of this appeal or before November 19, 2008 and within one year of the filing of this appeal, denying
appellant’s claim for an employment-related cervical condition. 20 C.F.R. § 501.3 (time limitations for appealing).

2

examination. Dr. Belich concluded that appellant’s subjective complaints did not correspond
with any objective findings or any definitive orthopedic diagnosis.
Having found appellant’s range of motion evaluation invalid, Dr. Belich noted that other
physicians never actually found impaired range of shoulder motion beyond a few degrees and
there was nothing to explain why her current examination would be so much different. He
concluded that he could not give appellant more than about a two to three percent impairment of
the left upper extremity based on range of motion, but as there was nothing to indicate that she
had an impaired ability to carry out her work, he believed her true impairment rating should be
zero percent. Dr. Belich reviewed six previous impairment evaluations, three of which, from
orthopedic surgeons, found no impairment and two of which found left hand stiffness and a
sensory deficit that were not currently substantiated on examination.
In a decision dated June 18, 2009, the Office denied appellant’s claim for an increased
schedule award.
On August 2, 2007 the Office informed appellant that it could make payments for only
one attending physician and that Dr. Doreen King was considered the attending physician for her
claim.
On July 22, 2008 Dr. King noted that she had made numerous requests for further therapy
since November 2007, all of which the Office had denied pending referral from appellant’s
primary care physician, which was confusing to Dr. King, as the Office indicated that she was
the primary care physician. She requested authorization for four visits in 2007 and six visits in
2008. Dr. King noted that appellant was being treated periodically for sprain of the elbow and
forearm, sprain of the shoulder and upper arm, adhesive capsulitis of the shoulder and myalgia
and myositis. She added that appellant was seen clinically very infrequently and was under a
self-directed stretching and strengthening protocol to minimize the return of symptoms.
Dr. King concluded: “I can release [appellant’s] workers’ compensation claim with respect to
these left upper extremity injuries as maximally medically improved as of the last date of service,
[June 16, 2008.]”
In a letter dated October 28, 2008, the Office informed appellant that a review of her case
file showed that Dr. King, whom she had been seeing for physical therapy, was a chiropractor,
not a medical physician. As Dr. King reported that appellant had reached maximum medical
improvement and had completed her physical therapy and as there was no evidence from a
medical physician that appellant needed any additional physical therapy, the Office advised that
no further physical therapy with Dr. King was authorized.
On appeal, appellant disagrees with the Office’s decision to deny her schedule award
claim and terminate her therapy. She argues that she is in pain daily, that she self-medicates and
that the pain interferes with her work. Appellant adds that the Office approved Dr. King as her
attending physician.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.4
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.5
ANALYSIS -- ISSUE 1
Appellant requested an increased schedule award based on the Office’s February 6, 2007
update of accepted conditions. She had the burden of proof to establish that she was entitled to
an increased award, to show that she had more than a four percent impairment of her left upper
extremity. However, appellant submitted no impairment evaluation to support her claim.
Dr. Belich, an orthopedic surgeon and impartial medical specialist selected to resolve whether
appellant had any continuing work-related condition, examined her but could find no objective
basis to substantiate her pain complaints. He deemed the range of motion findings invalid due to
active resistance and he could find no evidence of the left hand stiffness or sensory deficit for
which she previously received schedule compensation. Dr. Belich concluded that appellant’s
true impairment rating should be zero percent.
Moreover, the evidence the Office obtained indicated that appellant had no permanent
impairment of the left upper extremity. Because the weight of the medical evidence does not
support her claim, the Board finds that she has not met her burden of proof to establish that she is
entitled to an increased schedule award. The Board will affirm the Office’s June 18, 2009
decision.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of the Act provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.6 The Office must therefore exercise discretion in determining whether

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.0808.6.a (January 2010).
5

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

6

5 U.S.C. § 8103(a).

4

the particular service, appliance or supply is likely to effect the purposes specified in the Act.7
The only limitation on the Office’s authority is that of reasonableness.8
Section 8101(2) of the Act9 provides that the term “physician,” as used therein, “includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulation by the Secretary.” Without diagnosing a spinal subluxation
from x-ray, a chiropractor is not a “physician” under the Act.10
ANALYSIS -- ISSUE 2
The Office mistook Dr. King for a “physician” under the Act. Dr. King’s letterhead, the
body of her reports, the way she signed her name gave no indication that she was a doctor of
chiropractic.11 Thus, the August 2, 2007 notice to appellant that the Office could make payments
for only one attending physician and that Dr. King would be considered the attending.
However, Dr. King was not in fact a “physician.” She did not diagnose a subluxation
from x-ray. Dr. King’s services did not include manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist. Therefore, the Office properly, if belatedly,
recognized her as a chiropractor providing physical therapy. Dr. King indicated in her July 22,
2008 report that she was releasing appellant from further managed care. She explained that
appellant was already infrequently seen on a clinical basis and was under a self-directed
stretching and strengthening protocol to minimize the return of symptoms. Further, Dr. King
stated that she was releasing appellant’s workers’ compensation claim with respect to her left
upper extremity injuries as appellant had reached maximum medical improvement, an indication
that appellant’s condition had stabilized and would not materially improve with further physical
therapy. The Office had discretion in this matter and under the circumstances, the Board finds
that the Office acted reasonably in advising appellant that it was authorizing no further physical
therapy from Dr. King without evidence from a medical physician that appellant needed such
physical therapy. The Board will affirm the Office’s October 28, 2008 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she has
more than a four percent impairment of her left upper extremity. The Board also finds that the
Office properly denied authorization for further chiropractic therapy.

7

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
8

Daniel J. Perea, 42 ECAB 214 (1990).

9

5 U.S.C. § 8101(2).

10

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

11

She did not follow her name with the initials D.C.

5

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2009 and October 28, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

